DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claim 1, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a battery heating system comprising a switch assembly connected to a battery pack, an inverter connected to the switch assembly, and a motor connected to the inverter, wherein 
in the case that the switch module of the target upper bridge arm and the switch module of the target lower bridge arm are controlled to be turned on, a discharge circuit for the battery pack is formed, with a current going through the battery pack, the main positive switch, the switch module of the target upper bridge arm, a stator inductor of the motor corresponding to the switch module of the target upper bridge arm, a stator inductor of the motor corresponding to the switch module of the target lower bridge arm, the switch module of the target lower bridge arm, the main negative switch and the battery pack 1n the order, and
in the case that the switch module of the target upper bridge arm and the switch module of the target lower bridge arm are controlled to be turned off, a charge circuit for the battery pack is formed, with a current going through a stator inductor of the motor corresponding to the switch module of the target upper bridge arm, the switch module of the target upper bridge arm, the main positive switch, the battery pack, the main negative switch, the switch module of the target lower bridge arm, a stator inductor of the motor corresponding to the switch module of the target lower bridge arm in the order. 
Claims 2-13 are allowed because they depend on claim 1.
The prior art made of record in form 892 and 1449, discloses a heating method of power battery, motor control unit and vehicle. One of the closest prior art CN 111347937 A to Liu et al. discloses a power battery heating method, motor control unit and vehicle, wherein the motor control unit controls the switch module to be turned on and the energy storage module to be in a working state, and receives the power supply module to the energy storage module and the three-phase coil by controlling the three-phase inverter. The charging process and the discharging process of the energy storage module and the three-phase coil are alternately performed, so that the energy storage module, the three-phase inverter, and the three-phase AC motor convection flow through the energy storage module. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846